Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Mountain Province Diamonds Provides Update of the Environmental Impact Review of the Gahcho Ku Project Permitting process clear, transparent and disciplined Shares Issued and Outstanding: 59,455,493 TSX: MPV AMEX: MDM TORONTO, and NEW YORK, June 14 /CNW/ - Mountain Province Diamonds Inc ("the Company") (MPV: TSX, MDM: AMEX) today reported that on June 11, 2007, the Mackenzie Valley Environmental Impact Review Board (MVEIRB) held the first of two Gahcho Ku work plan meetings in Yellowknife to provide an overview of the draft Terms of Reference for the Environmental Impact Study and draft Work Plan for the Environmental Impact Review (EIR) of the Gahcho Ku diamond project located in Canada's Northwest Territories. Mountain Province President and CEO, Patrick Evans, attended the work plan meeting and also received a comprehensive briefing from the MVEIRB on the framework within which the Gahcho Ku EIR is being conducted. Commenting, Mr.
